Citation Nr: 9934332	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  94-49 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Whether the claim of entitlement to service connection 
for frostbite of the feet is well grounded.  

2.  Whether the veteran filed a timely appeal for the 
September 20, 1954 determination.

3.  Whether the RO was clearly and unmistakably erroneous in 
the September 20, 1954 rating decision, by denying 
entitlement to service connection for disabilities of the 
back, right leg, and right ear.

4.  Whether new and material evidence has been submitted to 
reopen the claims of entitlement to service connection for 
disorders of the right knee and right eardrum. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from July 1952 to April 1954.

In November 1992, the RO determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection for a right knee disorder.  In April 1993, 
the veteran disagreed with that rating determination.  Thus 
far a statement of the case has not been issued to him.  Also 
in April 1993, the veteran indicated that he wanted to pursue 
service connection claims for disorders of the right knee and 
right eardrum.  Although in June 1993 the RO told the veteran 
that his claims remained denied and that new and material 
evidence was required to reopen the matter, it appears as 
though the veteran still wishes to pursue his claims, as in 
November 1993 he stated that he wanted to appeal the decision 
of June 1993.  

Upon review of the November 1993 letter, the Board of 
Veterans' Appeals (Board) finds that the veteran disagreed 
with the RO's June 1993 determination.  The Board will 
address the veteran's appeal of the June 1993 determination 
in the remand portion of the decision.

In August 1995, the RO denied service connection for post-
traumatic stress disorder (PTSD), frostbite of the feet, and 
determined that the September 20, 1954, rating action was not 
clearly and unmistakably erroneous.  The veteran thereafter 
perfected an appeal.

On substantive appeal in April 1996, the veteran stated that 
he did not have additional evidence to submit regarding PTSD, 
so he was forced to withdraw his PTSD claim.  Considering the 
veteran's foregoing statement, the Board finds that the has 
properly withdrawn the claim of entitlement to service 
connection for PTSD.  38 C.F.R. § 20.204(b) (1999).


FINDINGS OF FACT

1.  The medical evidence does not tend to show that the 
veteran has frostbite of the feet or that any of his foot 
disabilities are related to service.

2.  On September 20, 1954, the RO denied entitlement to 
service connection for back, leg, and ear disorders.  Notice 
was mailed to the veteran that same day.  

3.  In a November 1993 letter, the veteran disagreed with the 
rating determination, alleging that the RO's decision was 
clearly and unmistakably erroneous.

4.  In rendering the September 20, 1954 decision, the RO 
reviewed the evidence of record and applied applicable laws 
and regulations in extant at that time.  The veteran's 
assertions are insufficient to raise a clear and unmistakable 
error claim.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
frostbite of the feet is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran failed to file a timely appeal for the 
September 20, 1954, rating action; thus, the determination 
became final.  38 U.S.C.A. § 7105(b)(1) (West 1991); 
38 C.F.R. §§ 20.200, 20.201, 20.302 (1999).

3.  The September 20, 1954 rating decision, which denied 
entitlement to service connection for disabilities of the 
back, leg and ear, was not clearly and unmistakably 
erroneous.  38 C.F.R. § 3.105(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show on entrance examination in 
May 1952, bilateral mastoid scars and abnormal findings of 
the spine and other musculoskeletal systems were noted.  
Although no limitation of motion of the vertical spine was 
noted and x-rays of the right knee were normal.  On 
orthopedic consultation in October 1952 findings, especially 
of the knees, were essentially normal.  Although the 
veteran's October 1952 Mental Hygiene Consultation report 
shows that he received treatment for an unrelated disorder, 
it notes that the veteran expressed resentment over being 
removed from cooking school because of recurring ear 
infections.  The service medical records also show on ear, 
nose, and throat examination in January 1953, the veteran 
continued to complain of draining, and after examination, the 
diagnosis was perforation of tympanic membranes of the right 
ear without draining.  On orthopedic examination in February 
1953, findings were normal and an impression of no disease of 
the right knee joint found was made.  

The service medical records also contain an April 1953 
physical examination report showing that the veteran had 
chronic otitis media, but on physical examination for 
congressional interest which was conducted that same month, 
no disease was found and clinical evaluation was normal.  On 
the April 1953 Report of Medical History, however, the 
veteran checked that he had ear, nose or throat trouble; 
running ears; cramps of the legs; arthritis or rheumatism; a 
tricked or locked knee; and foot trouble.  The veteran stated 
that his legs were stiff, he could not run or walk fast, and 
his ears drained.  He wrote that he had several injuries, 
including ear difficulties.  In the summary and diagnosis 
section, the examiner wrote that the veteran had numerous 
complaints which strongly suggested emotional disease.  
Although his right knee had been catching on occasion and x-
rays showed old osteochondritis dissecans, the physical was 
negative.  An August 1953 report shows that the veteran 
provided a history of knee discomfort with some "catching" 
without true locking.  Reports during that time also show 
that the veteran complained of experiencing ear infections 
and stated that he had experienced infections since 
childhood.  Clinical findings associated with the right knee, 
however, were normal.  X-rays revealed osteochondritis 
dissecans.  The reports also note that the veteran stated 
that he had arthritis prior to enlistment and was 
hospitalized on two separate occasions for his knee disorder.  

Regarding the ears, the service medical records also show 
that in September 1953 the veteran was hospitalized with a 
diagnosis of chronic otitis media.  The veteran stated that 
he had ear difficulty all of his life.  He also stated that 
he had a mastoidectomy performed on the right ear as a child.  
Examination at that time showed a well healed right post 
auricular scar; stenosis of the right external auditory 
meatus and a mucopurulent discharge; and an obscured right 
tympanic membrane with perforation of the lower half.  X-rays 
revealed an operative defect of the right mastoid.  Diagnoses 
made included bilateral chronic otitis media, right active; 
otitis media, chronic, suppurative of the right, organism 
unknown; mastoiditis, chronic (post operative), organism 
unknown; bilateral perforated tympanic membranes; and 
osteochondritis dissecans of the right knee.  The veteran was 
rehospitalized later that same month for intermittent 
discharge of the right ear too.  

On separation from service examination in April 1954, a 
normal clinical evaluation for the ears, lower extremities, 
spine and other musculoskeletal system, and feet was noted.  

On VA examination in July 1954, findings associated with the 
ears, except for cerumen of the right and a perforated 
tympanic membrane; back, except for complaints of pain and 
discomfort; and right knee and legs were essentially normal.  
No complaints associated with a foot disorder were made.  
After examination, the diagnoses were cicatrix, 
mastoidectomy, postoperative of the right; otitis media, 
purulent, chronic, quiescent of the right, with residuals of 
the left; and arthritis, chronic, hypertrophic of the 
thoracic spine.  

In August 1954 a field examination was conducted.  During his 
deposition, the veteran testified that he initially had ear 
difficulties as a child but he sustained perforated eardrums 
while in service.  He also claimed that his right knee/leg, 
and back disorders were incurred in service.  The field 
examiner also interviewed the veteran's brother and co-
workers.  The deponents essentially stated that prior to 
service, the veteran did not have any physical disorders.  
The veteran's sibling stated that the veteran had 
intermittent ear difficulties and indicated that prior to 
service the veteran had scarlet fever which may have caused 
his ear disorders.  The field examiner also obtained March 
1947 to July 1948 notations of examinations conducted by M. 
K. H., M.D., showing that the veteran received treatment for 
draining of the right ear.  

In a September 20, 1954 rating decision, the RO denied 
entitlement to service connection for disorders of the back, 
right leg and right ear.  Notice of that determination was 
mailed the same day.

In April 1985, the RO received the veteran's application for 
compensation or pension dated in December 1984, indicating 
that he wanted to pursue service connection claims for 
disorders of the right knee and right eardrum.  By a May 1985 
notification letter, the RO told the veteran that his claim 
for service connection for injury of the eardrum and knee was 
duplicative of the claim filed in April 1954 and therefore 
disallowed.  The RO told the veteran that new and material 
evidence was needed to reopen the claims.   

In July 1991, the veteran again sought to reopen his claims.  
In response, the RO obtained clinical entries from Oregon 
Medical Group dated in April 1991, which show that the 
veteran continued to receive treatment for difficulties 
associated with his ears.  The entries recorded diagnoses of 
bilateral cerumen impaction and suspect sensorineural hearing 
loss, particularly of the right ear.  

VA examinations in August 1992 show that the veteran 
complained of foot pain and disorders such as calluses of the 
feet resulting from marching 20 miles per day on hot asphalt 
while in service.  The veteran explained that that he had 
blisters and calluses.  Complaints of back pain were also 
reported.  After the examinations were accomplished, 
diagnoses of chronic back pain, mostly of the thoracolumbar 
area and chronic muscular strain with degeneration were made.  
The examiner also wrote that the right knee had a history of 
injury in the military and apparently there was surgery at 
that time.  The right knee pain continued with loss of 
motion.  The diagnosis was chronic synovitis with 
degenerative arthritis.  Chronic bilateral foot pain 
diagnosed as metatarsalgia, hyperkeratosis, tinea pedis, and 
onychomycosis of the feet were also recorded.  The examiner 
added that the veteran's orthopedic symptoms are probably 
significantly increased by chronic tension and/or depression.

At his personal hearing in August 1994, the issues of the 
timeliness of the appeal for the rating decision of September 
20, 1954 and whether a clear and unmistakable error was made 
in that rating decision were addressed.  With regard to his 
timeliness claim, the veteran testified that VA told him to 
obtain opinions of three physicians in order to substantiate 
his claim.  He asserted that he was not informed of his due 
process rights or appellate rights.  He acknowledged 
receiving the notification letter, but stated after 
unsuccessfully attempting to obtain medical statements he did 
not know what additional steps to follow.  Regarding the 
clear and unmistakable claim, the veteran testified that the 
rating determination is erroneous because prior to service he 
did not have difficulties of the right knee and right 
eardrum.  He testified that he perforated his tympanic 
membranes while in service.  The veteran added that the RO 
erroneously determined that his knee injury existed prior to 
service and his right ear disability was not aggravated by 
service.  He stated that he sustained a right knee injury 
during service.  

At the hearing, the veteran submitted a December 1992 letter 
from his brother stating that he did not limp prior to 
service and had not sustained any serious injuries since 
service.  

On his April 1995 PTSD questionnaire, the veteran stated that 
it was -40 degrees when he landed outside of Korea and he 
sustained frostbite of the feet.

Also of record are the following: a June 1995 Social and 
Industrial Survey report which the clinical social worker 
stated that reading through the considerable documentation, 
it was quite possible that the veteran's ear and knee 
problems were exacerbated by his military service.  Treatment 
for both is well documented while he was on active duty and 
given that cases of doubt are to be resolved in the veteran's 
favor, she was surprised the veteran was not service-
connected for his medical problems; and an April 1998 VA 
examination report, which does not reference the veteran's 
physical disabilities.  

I.  Service connection for frostbite of the feet

Review of the medical evidence shows that the veteran's claim 
of entitlement to service connection for frostbite of the 
feet is not well grounded.  Although the evidence shows that 
the veteran currently has chronic bilateral foot pain 
diagnosed as metatarsalgia, hyperkeratosis, tinea pedis, and 
onychomycosis, it does not tend to show that any of those 
disabilities are related to service or any events from 
service.  

VA law and regulation provides that entitlement to service 
connection may be granted for a disease or injury sustained 
in service or aggravated by service where such incidents have 
resulted in disability.  See 38 U.S.C.A. § 1110 (West 1991).  
The regulations also state that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (1999).

With respect to service connection claims, as an initial 
matter, however, a person who submits a claim for benefits 
has the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Although such a claim need not be 
conclusive, it must be possible to satisfy the initial burden 
of section 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The United States Court of Appeals for Veterans Claims 
(previously known as the United States Court of Veterans 
Appeals) (the Court) has ruled that a well-grounded service-
connection claim generally requires (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and a 
current disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well-grounded 
claim set forth in Caluza, supra), cert. denied, No. 97-7373 
(June 22, 1998); Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).

In this case, although the credibility of the veteran is 
presumed, the medical evidence does not tend to show that the 
sustained frostbite injuries of the feet during service and 
that he continues to received treatment for such injuries.  
Thus, the third prong of Caluza has not been met.  Caluza, 
supra.  Here, the service medical records reveal no evidence 
of frostbite injuries of the feet, as even the veteran's 
April 1954 separation from service examination report is 
negative.  The service medical records also do not show that 
the veteran's currently diagnosed metatarsalgia, 
hyperkeratosis, tinea pedis, or onychomycosis manifested in 
service.  Additionally, after service, although private and 
VA treatment reports show that the veteran has several 
disorders of the feet, not one of those reports show that his 
current foot disorders are related to service or any events 
from service, especially any frostbite injuries that might 
have occurred while in service.  

Here service medical records show no complaints of or 
treatment for frostbite, and there is no evidence of any 
post-service disability due to residuals of frostbite.  
Further, although the veteran complains of frostbite of the 
feet and diagnoses of tinea pedis, onychomosis, and 
metatarsalgia have been made, not one of those diagnoses have 
been related to service or any event from service.  Burger v. 
Brown, 5 Vet. App. 340 (1993).  Further the veteran is not 
competent to relate any diagnoses to service or any events 
from service.  Caluza, supra; Guimond v. Brown, 
6 Vet. App. 69 (1993).  Accordingly, the veteran's claim is 
not well grounded.

When the veteran fails to submit a well-grounded claim, VA is 
under no duty to assist in any further development of the 
claim.  38 U.S.C.A. § 5107(a); Morton v. West, 
12 Vet. App. 477 (1999); Epps v. Gober, 126 F.3d 1464; 
Grottveit, supra; 38 C.F.R. § 3.159(a).  Thus no further 
development in this case is warranted, and the veteran's 
appeal is denied.  See Morton, supra. 

Additionally, it is noted that the RO advised the veteran of 
the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  38 U.S.C.A. § 5103(a) 
(West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps, supra.

II.  Timeliness of appeal for rating action of September 20, 
1954

In this matter, the evidence of record is undisputed.  The 
record shows that by a September 20, 1954 rating action, the 
RO denied entitlement to service connection for disabilities 
of the back, leg, and ears.  Notice of that decision was 
mailed to the veteran that same day.  The record then shows 
that in April 1985, the RO received the veteran's application 
for service connection for disorders of the knee and ears, 
and in May 1985, the RO, in essence, confirmed and continued 
the denials.  Thereafter the record shows that the veteran, 
on several occasions, attempted to reopen the claims.  

Pursuant to 38 U.S.C.A. § 7105, a notice of disagreement 
(NOD) initiates appellate review in the VA administrative 
process and the request for appellate review is completed by 
a substantive appeal (VA Form 1-9) after a statement of the 
case (SOC) is issued by VA.  38 U.S.C.A. § 7105(a) (West 
1991) and 38 C.F.R. § 20.200 (1999).  See Roy v. Brown, 5 
Vet. App. 554, 555 (1993); 38 C.F.R. § 20.200.  In essence, 
the following sequence is required:  There must be a decision 
by the RO, the veteran must express timely disagreement with 
the decision, VA must respond by explaining the basis of the 
decision to the veteran, and finally the veteran, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely-
filed substantive appeal.  See 38 C.F.R. §§ 20.200-20.203 
(1999).

Except in the case of simultaneously contested claims, a 
claimant must file NOD with a determination by the agency of 
original jurisdiction with one year of the date that the 
agency mails notice of the determination to him or her.  
Otherwise, that determination will become final.  
38 U.S.C.A. §§ 5108, 7105(b)(1) (West 1991); 
38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (1999).

In this case, the record clearly shows that the veteran did 
not file NOD within a year of the September 20, 1954 
notification letter.  At the earliest, additional documents 
associated with those claims were not received until December 
1984, more than thirty years after the issuance of the 1954 
letter.  Thus, the evidence establishes that the veteran did 
not file a timely appeal for that determination, and as such, 
it is final.  Id.

The Board acknowledges the veteran's testimony in which he 
maintains that although he inquired in 1954 about the status 
of his claim, he was not told how to appeal the 
determination.  Instead, the veteran asserts that in 1954 he 
was only told that three medical statements were needed to 
support his claim.  In this regard, the Board points out that 
the evidence does not substantiate the veteran's assertions.  
At his hearing in August 1994, the veteran acknowledged 
receiving the September 20, 1954 letter, and perusal of the 
letter shows that he was told that he "may appeal to the 
Administrator of Veteran Affairs at any time within 1 year 
from the date of this letter."  The veteran was also told, 
"[i]f you wish to appeal, you should so inform this office, 
and you will be furnished with VA Form P-9 for that 
purpose."  In light of the foregoing, the record shows that 
the veteran received notice of the September 20, 1954 
determination and received adequate notice of his right to 
appeal.  Nonetheless, a timely appeal was not received.  
Accordingly, the Board finds that NOD with the September 20, 
1954 rating decision was not received in a timely fashion, 
and as such, the veteran did not file a timely appeal for the 
September 20, 1954 rating action.  
38 U.S.C.A. §§ 5108, 7105(b)(1); 
38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103.  The veteran's 
appeal is denied. 

III.  Whether the rating action dated September 20, 1954 
contains clear and unmistakable error

The veteran also asserts that the rating action dated 
September 20, 1954 contains clear and unmistakable error in 
that the RO determined that his back, knee and ear disorders 
existed prior to service and were not aggravated by service.  
The veteran maintains that those disabilities were incurred 
in service.  

In this matter, the Board points out that a clear and 
unmistakable error is a very specific and rare kind of error.  
It is the kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  See 
Russell v. Principi, 3 Vet. App. 310, 313-314 (1992).  

In order to find a clear and unmistakable error, it must be 
determined (1) that either the facts known at the time were 
not before the adjudicator or the statutory and regulatory 
provisions extant at the time were incorrectly applied; (2) 
that an error occurred based on the record and the law that 
existed at the time the decision was made; and that, had the 
error not been made, the outcome would have been manifestly 
different.  Grover v. West, 12 Vet. App. 109, 112 (1999) 
(citing Damrel v. Brown, 6 Vet. App. 242,245 (1994); Russell 
v. Principi, 3 Vet. App. 310, 313; 38 C.F.R. § 20.1403(a) 
(1999).  

A disagreement as to how the facts were weighed or evaluated 
does not constitute a clear and unmistakable error.  Russell, 
3 Vet. App. at 313; see generally 38 C.F.R. § 20.1403(d)(3) 
(1999).  Instead, for a claim of clear and unmistakable error 
to be reasonably raised, the claimant must provide some 
degree of specificity as to what the alleged error is, and, 
unless it is the kind of error that, if true, would be clear 
and unmistakable on its face, "persuasive reasons must be 
given as to why the result would have been manifestly 
different but for the alleged error."  Fugo v. Derwinski, 6 
Vet. App. 40, 44 (1993).

As previously noted, the veteran alleges that the September 
20, 1954 rating action is clearly and unmistakably erroneous 
because the RO determined that the veteran's disorders 
existed prior to service and were not aggravated by service.  
The RO also determined that his disorders were not incurred 
in service.  

In this case, however, Board finds that the veteran's 
arguments are insufficient to raise a valid claim of clear 
and unmistakable error.  Here, the veteran's claim is really 
one disputing how the 1954 RO weighed the evidence, which 
cannot support a holding of clear and unmistakable evidence.  
Baldwin v. West, 13 Vet. App. 1 (1999); Shockley v. West, 11 
Vet. App. 208 (1998); see also Russell, supra.  In this case, 
the veteran merely asserts that in the rendering the 
September 20, 1954 determination, the RO incorrectly 
determined that his back, ear and leg disabilities existed 
prior to service and were not aggravated by service.  The 
veteran's statements, however, only denote disagreement as to 
how the facts were weighed and interpreted at the time.  As 
adumbrated above, law and regulation establishes that the 
veteran must allege with some specificity what the alleged 
error is, and, unless it patently clear and unmistakable, the 
veteran must provide persuasive reasons as to why the result 
would have been manifestly different but for the alleged 
error.  Bielby v. Brown, 7 Vet. App. 260, 269 (1994); Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993); See Eddy v. Brown, 9 Vet. 
App. 52; 57 (1996); Elkins v. Brown, 8 Vet. App. 391, 396 
(1995).  Here, such allegation and evidence have not been 
presented.  Thus, the veteran's assertions cannot amount to a 
claim for clear and unmistakable error.  Baldwin, Shockley, 
and Russell, all supra.  

Additionally and in any event, review of the rating action 
demonstrates that the RO considered the complete evidence of 
record at the time.  The rating action also shows that the RO 
not only determined that the veteran's disability was not 
incurred in service but also that it was not aggravated by 
service.  The veteran also has also failed to proffer any 
evidence showing that the RO misapplied applicable statutes 
and regulations extant at the time of the 1954 rating 
decision or failed to examine or consider evidence before it 
at that time.  Fugo, supra.  

The Board acknowledges the veteran's arguments, supporting 
statements, and depositions submitted which maintain that he 
was in good health prior to service.  In this regard, 
however, regarding the ears, on entrance examination in May 
1952, mastoid scars were noted and medical notations from M. 
K. H., M.D., dated in March 1947 and July 1948 show that the 
veteran received treatment for draining of the ears.  Further 
on May 1952, clinical evaluation of the spine and other 
musculoskeletal system was abnormal, although no limitation 
of motion of the vertical spine was noted and x-rays of the 
right knee were normal.  Thereafter, the service medical 
records show that the veteran received treatment for the 
disorders, but in spite of treatment received during service, 
on separation from service clinical evaluation in April 1954, 
findings were normal, although the veteran noted difficulties 
of the Report of Medical History.  The service medical 
records do not show that the veteran's disorders were 
aggravated beyond their natural progress, respectively, by 
service or any events of service.  Moreover, the post-service 
medical reports do not show that the disorders were 
aggravated by service.  Thus, in this case, even if the 
premise of the error was accepted, it is not absolutely clear 
that a different result would have ensued; as such, the 
claimed error cannot be clear and unmistakable.  Fugo, supra.  
Accordingly, the Board finds that the September 20, 1954, 
rating action does not contain clear error.  The veteran's 
appeal is denied.


ORDER

Entitlement to service connection for frostbite of the feet 
is denied.  

An appeal for the rating determination of September 20, 1954, 
was not timely filed; the appeal is denied.

The September 20, 1954 rating decision, which denied 
entitlement to service connection for disorders of the back, 
leg and ears, does not contain clear and unmistakable error; 
the appeal is denied.


REMAND

As noted above, in June 1993, the RO told the veteran that 
his claim was denied and new and material evidence was 
required to reopen the right knee and right ear disorders, it 
appears as though the veteran still wishes to pursue a claim.  
In November 1993, the veteran stated that he wanted to appeal 
the decision of June 1993, denying the reopening of his 
claims.  

Considering the foregoing, the Board finds that NOD was 
"filed" within one year from the date that the RO mailed 
notice of the rating decision to the veteran, as in November 
1993, the veteran disagreed with the June 1993 rating action.  
38 C.F.R. § 20.302(a).  Because the veteran has submitted 
communication which is construed as a timely notice of 
disagreement with the RO determination dated in June 1993, 
see 38 U.S.C.A. § 7105; 38 C.F.R. § 20.201, a SOC with 
respect to the claim of whether new and material evidence has 
been submitted to reopen the claim of entitlement to service 
connection for a right knee and right eardrum disorder.  See 
38 C.F.R. §§ 19.9, 20.200, 20.201.

In order to extend to the veteran every equitable 
consideration and to ensure that the veteran's due process 
rights are fulfilled, this case is REMANDED for the 
following:

The RO should readjudicate the issue of 
whether new and material evidence has 
been submitted to reopen the claim of 
entitlement to service connection for a 
right knee and right eardrum disorder.  
If the claim remain in a denied status, 
the RO should issue a SOC to the veteran 
and his representative and advise them of 
the applicable time in which a 
substantive appeal may be filed.  
Thereafter, if an appeal has been 
perfected, the case should be returned to 
the Board.

The case should then be returned to the Board, if in order, 
after compliance with customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
No opinion as to the final outcome of this case, pending 
completion of the requested development is intimated herein.

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes). In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21- 1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

